Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 7/19/21 are accepted in their entirety and supplant the replacement drawings of 3/30/21 with respect to those figures further submitted as replacement sheets on 7/19/21 which were previously entered. 
Allowable Subject Matter
Claims 4, 6-12, and 21-32 are allowed. Examiner also notes that claims 13-20 were previously identified as withdrawn but are hereby cancelled as being drawn to an invention non-elected without traverse and there being no allowable generic or linking claim. 	See MPEP 821.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT A BROWNE/Primary Examiner, Art Unit 3617